Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Michael A. Pignatella Counsel (860) 723-2239 Fax: (860) 723-2216 michael.pignatella@us.ing.com September 5, 2007 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: Filing Desk Re: ReliaStar Life Insurance Company of New York and its Separate Account NY-B Pre-Effective Amendment No. 2 to the Initial Registration Statement on Form N-4 Prospectus Title: ING Rollover Choice SM NY Variable Annuity File Nos.: 333-139695 and 811-07935 Ladies and Gentlemen: We are submitting for filing under the Securities Act of 1933, Pre-Effective Amendment No. 2 to the Registration Statement of Form N-4. The purpose of this filing is to (1) include financial statements and any other necessary exhibits; and (2) respond to comments received from Ms. Ellen Sazzman on the Registration Statement on Form N-4. These responses have already been reviewed and discussed with Ms. Sazzman and she has indicated that they may be incorporated through this Pre-Effective Amendment No. 2. We request that the Registration Statement become effective on September 6, 2007 or as soon as reasonably possible thereafter. A request for acceleration is included herein. Should you have any questions, please call the undersigned at 860-723-2239 or Patricia A. Guerrera at 860-723-2805. Sincerely, /s/ Michael A. Pignatella Michael A. Pignatella Hartford Site 151 Farmington Avenue, TS31 Hartford, CT 06156-8975 ING North America Insurance Corporation
